Citation Nr: 1329986	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 2007 for the award of service connection for a right groin surgical scar residual to an inguinal hernioplasty.

2.  Entitlement to an effective date earlier than September 25, 2007 for the award of service connection for a left groin surgical scar residual to an inguinal hernioplasty.

3.  Whether a previously denied claim for service connection for a broken finger on the right hand should be reconsidered.

4.  Entitlement to service connection for a broken finger on the right hand.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for broken finger on the right hand.  In May 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2008 which reopened the Veteran's claim for service connection and then denied it on the merits.  The Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

The Veteran also appeals a December 2008 Decision Review Officer (DRO) decision in which the RO, inter alia, granted the Veteran's claims for service connection for right and left groin scars residual to an inguinal hernioplasty, each effective September 25, 2007.  In January 2009, the Veteran filed a NOD as to the assigned effective date.  The RO issued a SOC in July 2009, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  The record was also held open for 60 days to allow for the submission of additional evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals additional adjudicatory documents, including a hearing transcript.

The Board's decision granting reconsideration of the Veteran's claim for service connection for a broken right finger and addressing the Veteran's claims for an earlier effective date are set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a July 1973 rating decision, the RO denied service connection for a hernia; although notified of the denial in a July 1973 letter, the Veteran did not initiate an appeal. 

3.  On September 25, 2007, the RO received the Veteran's request to reopen a claim for service connection for a hernia.

4.  The claims file includes no statement or communication from the Veteran, or other document, prior to September 25, 2007, that constitutes a pending claim for service connection for a hernia.

5.  New evidence associated with the claims file since the July 1973 denial of the claim for service connection for a hernia does not include relevant official service department records not previously considered.

6.  In a March 1973 rating decision, the RO denied service connection for a broken finger on the right hand; although notified of the denial in a April 1973 letter, the Veteran did not initiate an appeal. 

7.  New evidence associated with the claims file since the March 1973 denial of the claim for service connection for a broken finger on the right hand includes relevant official service department records not previously considered.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than September 25, 2007, for the award of service connection for a right groin surgical scar residual to an inguinal hernioplasty, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2012). 

2.  The claim for an effective date earlier than September 25, 2007, for the award of service connection for a left groin surgical scar residual to an inguinal hernioplasty, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R.            §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2012). 

3.  As evidence received since the RO's unappealed March 1973 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for a broken finger on the right hand are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the decision to reconsider the claim for service connection for a broken finger on the right hand, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

As regards to the Veteran's earlier effective date claims, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of each claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

With respect to the May 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Here, during the May 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's original claim for service connection in 1973 and the Veteran's submission of private treatment records related to his hernia surgery in 2007.  In addition, the Veteran's representative provided detailed argument in support of the Veteran's claims for an earlier effective date.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

II.  Earlier Effective Date Claims

The Veteran seeks an effective date prior to September 25, 2007 for the awards of service connection for right and left groin surgical scars residual to an inguinal hernioplasty.  Specifically, he maintains that an effective date of May 18, 1973, the date of his initial claim for service connection, is warranted as records reflecting his in-service hernia surgery were submitted after the issuance of a July 1973 rating decision which resulted in the grant of service connection for these disabilities.  Further, he contends that these records are official service department records which warrant the reconsideration of his original claim for service connection under the provisions of 38 C.F.R. § 3.156(c).

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.   38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.           § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.       § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

The basic facts in this case are not in dispute.   The Veteran filed a petition to reopen a claim for service connection for a hernia on September 25, 2007.  In a December 2008 rating decision, the RO granted service connection for right and left groin scars residual to an inguinal hernioplasty, each effective September 25, 2007.
This effective date was assigned as it was the date the Veteran his request to reopen a claim for service connection for a hernia.

While the Veteran asserts that his entitlement to an earlier effective date for the grant of service connection for these disabilities, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Here, the claims file contains VA treatment records from the VA Medical Centers (VAMCs) in Columbia and Salem as well as private medical records dated prior to September 25, 2007, these records do not show any reference to a desire for service connection for a hernia.  Thus, these cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to September 25, 2007, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to September 25, 2007 that put VA on notice that potential entitlement to service connection for a hernia had arisen.  

The Board also notes the arguments of the Veteran's representative that the November 1972 hospital insurance report and itemized bill from a private facility constitutes the receipt of additional service treatment records, despite have been generated from a private provider, as the treatment occurred during service.  As such, the representative argues, the Veteran's claim should be considered under the provisions of 38 C.F.R. § 3.156(c) due to the receipt of additional service treatment records.  This regulations provides that for any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

Official service department records have been interpreted to include service records received from the JSRRC and the summary reports prepared in reliance on those service records, notwithstanding that the report itself is "generated" on behalf of the pending claim.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 66 (2008). 

Although the November 1972 hospital insurance report and itemized bill were in existence at the time of the July 1973 rating decision but not associated with the claims file, such records are not official service department records as they  were generated or created by a private provider.  See, e.g., 38 C.F.R. § 3.157.  The provisions of 38 C.F.R. § 3.156(c) specifically requires the receipt of official service department records and the mere fact that the Veteran received treatment during service from a private provider does not render the resulting treatment records official service department records as they were not generated or created by a service department.  The provisions of 38 C.F.R. § 3.156(c) are therefore not applicable to this claim.

Moreover, the Board has reviewed the statement dated in August 1973 submitted by the Veteran.  This document, prepared on a VA Form 21-4138, was signed by the Veteran and sought payment for the private treatment he received in November 1972.  A handwritten response from "Mrs. Ethel Hall" is located on the bottom of this document and stated that the bill in question had been paid.  However, there is no date stamp on this document which would establish receipt by VA prior to September 25, 2007 nor did the responding individual identify her title or place of employment.  Further, the Board notes the Veteran's May 2013 hearing testimony that he had brought the itemized bill for the November 1972 treatment to the "Veterans Office" on "Franklin Road" in Roanoke to reopen his claim; however, this document is clearly seeking payment for the rendered service and in no way addresses a disability benefits claim.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the awards of service connection for right and left surgical scars residual to an inguinal hernia, earlier than September 25, 2007, is assignable, the claims for an earlier effective date must each be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Reconsideration

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's initial claim for service connection for a broken finger on the right hand was denied in a March 1973 rating decision.  The evidence of record at the time included the Veteran's service treatment records, which were silent for any complaints, diagnosis, or treatment for any right hand disorder,  The Board notes that the Veteran did report a history of broken bones in his March 1973 discharge Report of Medical History form but no further information was provided.

The basis for the RO's March 1973 denial was that the record did not document in-service treatment for the Veteran's claimed broken finger.  In a March 1973 letter, the Veteran was notified that his claim would be reconsidered if additional service treatment records were received and advised him to submit to VA any service medical records in his possession.

Although notified of the denial in a March 1973 letter, the Veteran did not initiate an appeal of the March 1973 RO decision denying service connection for a broken finger on the right hand.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, and as previously discussed, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R.         § 3.156(c).

In this case, additional evidence was associated with the claims file following the March 1973 denial-namely, official service department records-that are relevant to the Veteran's present claim on appeal.  Such records include the Veteran's service treatment records which documented the Veteran's treatment for a fracture of the head of the fifth metacarpal in June 1971.  This additional evidence is relevant to the matter under consideration, as it documents an in-service injury and complaints.  Here, it appears that these documents were submitted by the Veteran to VA in approximately July 2011.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).] 


ORDER

An effective date earlier than September 25, 2007, for the award of service connection for a right groin surgical scar residual to an inguinal hernia is denied.

An effective date earlier than September 25, 2007, for the award of service connection for a left groin surgical scar residual to an inguinal hernia, is denied.

The request to reconsider the claim for service connection for a broken right finger is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for service connection for a broken finger on the right hand is warranted. 

The Veteran contends that he suffers from a current disability as a result of a fracture he sustained during service when his hand was caught between a wall and a locker.  Service treatment records reflect such an injury and contain a June 1971 X-ray which found a fracture to the head of the fifth metacarpal with minor angulation.  Post-service, an October 2007 VA hand X-ray revealed a chronic appearing deformity in the right fifth metacarpal bone compatible with a remote injury.  Although the Veteran subsequently complained of pain and swelling in his right index finger and soft tissue swelling as found on physical examination, no diagnosis related to fingers or hand is reflected in the post-service clinical records.  A July 2010 VA examiner found that there was no hand or finger disability that was a residual of the Veteran's in-service injury but did not discuss the October 2007 X-ray results.  While it is clear that the Veteran suffered an in-service injury to his right fifth metacarpal (little finger) during service, it is not clear whether he suffers from a residual disability as a result of this injury.

Under the circumstances noted above, the Board also finds that further examination and opinion is needed to resolve the matters of service connection for residuals of a right hand fracture.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo a VA examination, to ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VAMCs in Columbia, South Carolina and in Salem, Virginia, and that records from that facility dated through March 2008 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Columbia or Salem VAMCs (since March 2008) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain, private treatment records from Lewis-Gale Hospital, which the Veteran has generally identified as a facility at which he has received treatment.
  
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.




Accordingly, this matter is REMANDED for the following action:

1.  Obtain from the Columbia and/or Salem VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his right fingers and/or hand, dated since March 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any records from Lewis-Gale Hospital.

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, and copies of any pertinent Virtual VA records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disorders related to the fifth right metacarpal, to include arthritis.   Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically-related to in-service injury or disease, to include the June 1971 fracture.  

In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records and post-service treatment records, including the October 2007 VA X-ray report.

.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


